United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1195
Issued: January 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2016 appellant, through counsel, filed a timely appeal from an April 25,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of a February 28, 2006 loss of
wage-earning capacity determination.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as
presented in the prior appeal are incorporated herein by reference. The relevant facts are as
follows.
Appellant, then a 30-year-old mail carrier, filed a traumatic injury claim (Form CA-1)
alleging that he twisted his left knee in the performance of duty on October 4, 1993. OWCP
accepted his claim for left knee medial meniscus tear and a left knee femoral condyle, and patella
fracture with a loose body. Appellant received supplemental and periodic rolls compensation
benefits.
Appellant accepted a job offer as a modified clerk and began work on July 5, 1997. By
decision dated September 5, 1997, OWCP adjusted his compensation to reflect his wage-earning
capacity in the modified clerk position based on actual weekly wages of $428.68. On
November 12, 1997 it granted a schedule award for 15 percent loss of use of the left leg.
On April 9, 2002 appellant filed a claim for a recurrence of disability (Form CA-2a),
commencing April 10, 2000, due to the October 4, 1993 employment injury. He explained that
he was no longer working for the employing establishment because the modified clerk position
ended on April 1, 1998. Appellant asserted that he was not rehired and when the job became
available again in March 2001, he was unable to accept the position because he had just
undergone surgery and moved from Florida. According to appellant, he was currently
participating in a federal work-study program with the Department of Veterans Affairs. By
decision dated June 13, 2002, OWCP denied his claim for recurrence of disability commencing
in April 2000. Appellant filed a request for reconsideration. In a decision dated September 17,
2003, OWCP found his reconsideration request was untimely filed and failed to demonstrate
clear evidence of error.
Appellant appealed to the Board on November 19, 2003. On June 3, 2004 the Board
affirmed the September 17, 2003 OWCP decision. The Board found that the evidence from an
attending Board-certified orthopedic surgeon, Dr. Frank Phillips, was not relevant to demonstrate
clear evidence of error.4
Appellant underwent arthroscopic left knee surgery on April 22, 2003. The record
indicates that he began receiving compensation for wage loss on the periodic compensation rolls
as of April 20, 2003. Appellant continued to receive wage-loss compensation.
In a report dated September 3, 2004, Dr. Phillips indicated that appellant had reported
bilateral knee pain, but his left knee showed improvement from preoperative status. He reported
that it was unlikely appellant would be able to return to work requiring anything more than
sedentary duties.

3

Docket No. 04-0327 (issued June 3, 2004).

4

Id.

2

OWCP referred appellant for vocational rehabilitation services. In a report dated
May 25, 2005, a rehabilitation counselor indicated that the plan was for appellant to work as an
employment interviewer (Department of Labor, Dictionary of Occupational Titles No. 166.267010) or mortgage loan underwriter (DOT No. 186.267-026). A job classification for the
employment interviewer position indicated it was a sedentary position with occasional lifting of
10 pounds. On May 31, 2005 the rehabilitation counselor indicated that the position was
available in appellant’s area with entry-level wages of $583.20 per week.
In a letter of proposed reduction dated January 24, 2006, OWCP advised appellant that it
found he was capable of performing the duties of the selected position of employment
interviewer. It found that he was capable of earning $583.20 per week in the selected position,
which was greater than or equal to the current pay of his date-of injury position.
By decision dated February 28, 2006, OWCP reduced appellant’s compensation to zero.
It found he had no loss of wage-earning capacity based on his ability to work as an employment
interviewer. OWCP indicated that the termination of wage-loss compensation benefits would
take effect on March 19, 2006.
Appellant underwent left knee arthroscopic surgery on February 27, 2012. He filed a
claim for compensation (Form CA-7) commencing February 27, 2012. OWCP began paying
compensation for wage loss as of February 27, 2012.
In a report dated April 19, 2012, Dr. Phillips reported that the left knee surgery appeared
to be successful although appellant was still using a walker. He indicated that appellant could do
sedentary work with no squatting, kneeling, or bending, and he should be allowed to stand 15
minutes every 2 hours. In a report dated October 3, 2012, Dr. Phillips noted that he had been
asked to comment on whether appellant could continue to perform the functional requirements of
an employment interviewer. He reported that he had filled out a work tolerance form.5
OWCP prepared a statement of accepted facts (SOAF) dated December 20, 2012 and
referred appellant for a second opinion examination by Dr. William L. Lehman, Jr., a Boardcertified orthopedic surgeon. Dr. Lehman was asked whether appellant could perform the dateof-injury position, and if not, whether he could perform the functional requirements of the
employment interviewer position.
In a report dated January 14, 2013, Dr. Lehman provided a history and results on
examination. He opined that appellant could not work as a mail carrier, but it appeared the
position of employment interviewer “would be possible.” Dr. Lehman noted “the functional
requirements of this position have not specifically been provided for me,” but appellant had
reported performing similar activity in 1999 and 2000.6 He completed a work capacity

5

It is not clear from the record of evidence what work tolerance form Dr. Phillips was referring to in this regard.

6

Dr. Lehman reported the employment interviewer position “falls within the South Carolina Employment
Security Commission,” without further explanation. The record contains a copy of the DOT No. 166.267-010 job
classification for employment interviewer, but it is unclear whether Dr. Lehman reviewed the job classification.

3

evaluation form report with work restrictions. Dr. Lehman indicated that appellant could lift 10
pounds for one hour.
By decision dated August 19, 2013, OWCP terminated appellant’s wage-loss
compensation, effective August 25, 2013. It found that he was capable of “performing the
position for which [he was] previously rated in.”
In a letter dated October 20, 2014, OWCP advised appellant that it had “reinstated” the
February 28, 2006 loss of wage-earning capacity determination. Appellant was advised to
pursue appeal rights attached to that decision.
Appellant, through counsel, requested an oral hearing before an OWCP hearing
representative, which was held on June 12, 2015. By decision dated August 11, 2015, the
hearing representative affirmed the October 20, 2014 decision. He found that appellant had been
off work only from February 27, 2012 for “a brief, closed period following the surgery” and
therefore the February 28, 2006 loss of wage-earning capacity determination did not need to be
modified and remained in effect. OWCP found that appellant had not established that
modification of the 2006 loss of wage-earning capacity determination.
By letter dated January 26, 2016 and received by OWCP on February 3, 2016, appellant,
through counsel, requested reconsideration. He submitted additional medical evidence regarding
his continuing left knee condition.
In a decision dated April 25, 2016, OWCP reviewed the merits of appellant’s claim and
denied modification of the August 11, 2015 decision. It found that the evidence failed to
establish a worsening of his condition such that he would be totally disabled from performing the
duties of the constructed employment interviewer position.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.7
If a formal loss of wage-earning capacity decision has been issued, the rating should be
left in place unless the claimant requests resumption of compensation for total wage loss. In this
instance, OWCP will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
7

See Sharon C. Clement, 55 ECAB 552 (2004).

8

Katherine T. Kreger, 55 ECAB 633 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Modifications
of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.4 (June 2013).

4

rehabilitated, or the original determination was, in fact, erroneous.9 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.10
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination.11 This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination.12 This narrow exception is only
applicable for brief periods of medical disability.13 OWCP procedures provide, “If the claimant
is off work for a brief period due to his/her temporary inability to perform the duties of the rated
position, this period of medical disability can be paid without modification of the loss of wageearning capacity determination, e.g., a brief recovery period after surgery or an injection with a
subsequent day of disability.”14
ANALYSIS
OWCP issued a loss of wage-earning capacity determination in this claim on
February 28, 2006. It found the selected position of employment interviewer represented
appellant’s wage-earning capacity. On February 27, 2012 appellant underwent left knee
arthroscopic surgery, and OWCP began paying compensation for total disability. OWCP
continued to pay compensation for total disability through August 24, 2013.
OWCP determined that appellant’s loss of wage-earning capacity determination need not
be modified as he was off work for a limited period of time and the medical evidence showed he
could continue to perform the selected position of employment interviewer. The Board finds that
the evidence of record, however, does not establish that this was a “brief period” of disability.
As noted, appellant received wage-loss compensation for approximately 18 months from
February 27, 2012.
OWCP did not properly develop the medical evidence on the issue. As noted above, if
the medical evidence shows a temporary worsening of a condition, and a resultant inability to
perform the duties of the constructed position, OWCP may deny modification of the loss of
wage-earning capacity determination. The evidence in this case, however, does not clearly
address whether there was a temporary worsening after the February 27, 2012 surgery, or
whether there was a material change in the nature and extent of the employment-related
condition.
9

Sue A. Sedgwick, 45 ECAB 211 (1993).

10

Id.

11

See Katherine T. Kreger, supra note 8.

12

See supra note 7.

13

K.H., Docket No. 08-2392 (issued April 21, 2009).

14

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.1501.10 (June 2013). See also Calvin G. Wilson,
Docket No. 97-1029 (issued March 8, 1999) wherein the claimant’s brief period of total disability was noted to
encompass less than three weeks.

5

Appellant underwent left knee surgery on February 27, 2012 and there was no indication
at that time how long disability would last. The attending physician, Dr. Phillips reported on
April 19, 2012 that appellant was using a walker but could do some sedentary work. However,
he did not specifically address the constructed position. In an October 3, 2012 report,
Dr. Phillips indicated that he had been asked to comment on appellant’s ability to perform the
employment interviewer position. The record does not contain an opinion from Dr. Phillips that
specifically addressed appellant’s ability to work as an employment interviewer after the
February 27, 2012 surgery.
OWCP sent appellant for a second opinion examination with Dr. Lehman. One of the
issues presented to Dr. Lehman was whether appellant could perform the duties of an
employment interviewer. In his January 24, 2013 report, Dr. Lehman noted that he was not
provided with a job description that included the functional requirements of the employment
interviewer position. He speculated the position “would be possible,” but his report is of
diminished probative value.15 In view of Dr. Lehman’s assertion that appellant did not have the
functional requirements of the position, OWCP should have requested that he review the
available evidence and provide a clarifying opinion. The Board finds Dr. Lehman failed to
provide a rationalized medical opinion, based on a complete background, that resolves the
medical issues regarding modification of a loss of wage-earning capacity determination.
As OWCP had further developed the medical evidence, they should have properly
resolved the issues with respect to the wage-earning capacity determination. When it refers a
claimant for a second opinion evaluation and the report does not adequately address the relevant
issues, OWCP should secure an appropriate report on the relevant issues.16 OWCP requested
that Dr. Lehman provide an opinion as to whether appellant could work as an employment
interviewer, but his January 24, 2013 report did not resolve the issue presented.
The Board finds that OWCP did not properly deny modification of the loss of wageearning capacity determination in this case. The case will be remanded to OWCP for further
development. On return of the case record, OWCP should properly prepare a SOAF that
includes a detailed description of the employment interviewer position. It should secure a
rationalized medical opinion as to whether there was a temporary worsening after the
February 27, 2012 surgery, or whether there was a material change in appellant’s employmentrelated condition that prevented her from performing the employment interviewer position.
After such further development as is deemed necessary, OWCP shall issue a de novo decision on
the issue of modification of the loss of wage-earning capacity determination.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
additional development.
15

Medical opinions that are speculative and not supported by medical rationale are generally entitled to little
probative value. Carolyn F. Allen, 47 ECAB 240 (1995).
16

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2016 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: January 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

